Statutory action by an administrator for pecuniary damage to next of kin of decedent, killed through defendant’s negligence. Deceased was forty-six years of age. He had been gassed in the World war. From a pension of fifty dollars a month he paid fifteen or twenty dollars a month to Ms foster father towards the support of his two children, one eleven years and the other fourteen years of age. Deceased engaged in substantially no gainful occupation. His conduct as to sobriety left much to be desired. A verdict of $12,500 is excessive. Certain proof as to decedent’s habits was excluded, the trial court stating, “ The land of man that he was or the habits that he had has nothing to do with the financial loss as sustained by the children.” This was error. Judgment and order reversed on the law and facts and new trial granted, with costs to the appellant to abide the event. Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur.